        Case 4:20-cv-00871-BRW Document 30 Filed 08/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LESLIE MONTGOMERY                                                          PETITIONER
ADC #086768

V.                            CASE NO. 4:20-cv-00871-BRW-JTK

DEXTER PAYNE
Director, ADC                                                             RESPONDENT
                                       JUDGMENT

       Consistent with the Order entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is dismissed with prejudice.

       SO ADJUDGED this 23rd day of August, 2021.

                                                       Billy Roy Wilson__________________
                                                       UNITED STATES DISTRICT JUDGE
